Citation Nr: 0633167	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
RO.

Although the veteran, on his VA Form 9 received in September 
2004, requested a Board hearing, in November 2004 he withdrew 
his request for such a hearing.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that he has tinnitus which originated 
from acoustic trauma experienced during duties on the flight 
line of his Air Force base.

Service personnel records show that he served from December 
1962 to July 1964 as an air freight specialist, and 
thereafter as a recreation specialist.

VA treatment records on file document his complaints of 
ringing in the ears he attributed to working on a flight line 
in the past.  The treating health care providers did not 
address whether he had tinnitus.  Notably, the veteran has 
not been afforded a VA examination to determine whether he 
has tinnitus, and, if so, whether the tinnitus is 
etiologically related to service.

Under the circumstances, the Board is of the opinion that a 
VA examination would be helpful in the adjudication of the 
claim.

In a September 2004 statement, the veteran indicated that he 
had located a service comrade who could corroborate the 
veteran's report of exposure to acoustic trauma in service.  
He stated that this person would be willing to submit a 
statement in support of the instant claim.

In light of the above, the Board finds that further 
evidentiary development is required prior to adjudication of 
the instant appeal.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
invite him to have the individual 
referenced in his September 2004 
substantive appeal (VA Form 9) submit a 
statement in support of the veteran's 
claim of entitlement to service 
connection for tinnitus.

2.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
to determine the nature, extent and 
etiology of the veteran's claimed 
tinnitus.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  With respect to any 
tinnitus identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the tinnitus 
is etiologically related to service.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
should be made available to and reviewed 
by the examiner.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
should issue a supplemental statement of 
the case, and provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



